                                                 Note: Changes made by the Court (¶¶ 6, 17, 20).
1    BOWMAN AND BROOKE LLP
     Brian Takahashi (SBN: 146505)
2    Autumn Lewis (SBN: 295584)
     970 West 190th Street, Suite 700
3    Torrance, California 90502
     Tel No.: 310/ 768-3068
4    Fax No.: 310/ 719-1019
     brian.takahashi@bowmanandbrooke.com
5    autumn.lewis@bowmanandbrooke.com
6    BOWMAN AND BROOKE LLP
     Michael J. Hurvitz (SBN: 249050)
7    Patrick J. Raue (SBN: 293004)
8    750 B Street, Suite 1740
     San Diego, CA 92101
9    Tel No.: 619/ 376-2500
     Fax No.: 619/ 376-2501
10   mike.hurvitz@bowmanandbrooke.com
     patrick.raue@bowmanandbrooke.com
11
     Attorneys for Defendants JAGUAR LAND ROVER NORTH AMERICA, LLC
12   and PENEGON NEWPORT BEACH, INC. dba JAGUAR LAND ROVER
     NEWPORT BEACH
13
14                       UNITED STATES DISTRICT COURT
15       CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
16
     FRANK J TERRANOVA, an individual, Case No.: 8:18−cv−204 CJC (KESx)
17
                         Plaintiffs,             (Removed from Orange County
18                                               Superior Court Case No. 30-2017-
            vs.                                  00963506-CU-CO)
19
     JAGUAR LAND ROVER NORTH                     STIPULATED PROTECTIVE
20   AMERICA, LLC, a Delaware limited            ORDER; [PROPOSED] ORDER
     liability company; PENEGON
21   NEWPORT BEACH, INC. d/b/a
     “JAGUAR LAND ROVER NEWPORT
22   BEACH” and DOES 1 through 100,
23   inclusive,                                  Judge:      Cormac J. Carney
                                                 Magistrate: Karen E. Scott
24                              Defendants.

25
           IT IS HEREBY STIPULATED by and between the Parties to Frank J
26
     Terranova v. Jaguar Land Rover North America, LLC, et. al., by and through their
27
     respective counsel of record, that in order to facilitate the exchange of information
28

                                      1     Case No. 8:18−cv−204 CJC (KESx)
                           STIPULATED PROTECTIVE ORDER
1    and documents which may be subject to confidentiality limitations on disclosure due
2    to federal laws, state laws, and privacy rights, the Parties stipulate as follows:
3          1.     In this Stipulation and Protective Order, the words set forth below shall
4    have the following meanings:
5                 a. "Proceeding" means the above-entitled proceeding Frank J
6                     Terranova v. Jaguar Land Rover North America, LLC, et. al., United
7                     States District Court – Central District, Case No. 8:18−cv−204 CJC
8                     (KESx).
9                 b. "Court" means the Hon. Cormac J. Carney, or any other judge to
10                    which this Proceeding may be assigned, including Court staff
11                    participating in such proceedings.
12                c. "Confidential" means any information which is in the possession of
13                    a Designating Party who believes in good faith that such information
14                    is entitled to confidential treatment under applicable law.
15                d. "Confidential Materials" means any Documents, Testimony or
16                    Information as defined below designated as "Confidential" pursuant
17                    to the provisions of this Stipulation and Protective Order.
18                e. "Designating Party" means the Party that designates Materials as
19                    "Confidential."
20                f. "Disclose" or "Disclosed" or "Disclosure" means to reveal, divulge,
21                    give, or make available Materials, or any part thereof, or any
22                    information contained therein.
23                g. "Documents" means (i) any "Writing," "Original," and "Duplicate"
24                    as those terms are defined by the Federal Rules of Evidence, which
25                    have been produced in discovery in this Proceeding by any person,
26                    and (ii) any copies, reproductions, or summaries of all or any part of
27                    the foregoing.
28                h. "Information" means the content of Documents or Testimony.

                                       2     Case No. 8:18−cv−204 CJC (KESx)
                            STIPULATED PROTECTIVE ORDER
1                   i. "Testimony" means all depositions, declarations or other testimony
2                      taken or used in this Proceeding.
3          2.       The Designating Party shall have the right to designate as
4    "Confidential" any Documents, Testimony or Information that the Designating Party
5    in good faith believes to contain non-public information that is entitled to
6    confidential treatment under applicable law.
7          3.       The entry of this Stipulation and Protective Order does not alter, waive,
8    modify, or abridge any right, privilege or protection otherwise available to any Party
9    with respect to the discovery of matters, including but not limited to any Party's right
10   to assert the attorney-client privilege, the attorney work product doctrine, or other
11   privileges, or any Party's right to contest any such assertion.
12         4.       Any Documents, Testimony or Information to be designated as
13   "Confidential" must be clearly so designated before the Document, Testimony or
14   Information is Disclosed or produced. The parties may agree that the case name and
15   number are to be part of the "Confidential" designation.             The "Confidential"
16   designation should not obscure or interfere with the legibility of the designated
17   Information.
18                  a. For Documents (apart from transcripts of depositions or other
19                     pretrial or trial proceedings), the Designating Party must affix the
20                     legend "Confidential" on each page of any Document containing
21                     such designated Confidential Material.
22                  b. For Testimony given in depositions the Designating Party may
23                     either:
24                        i. identify on the record, before the close of the deposition, all
25                               "Confidential" Testimony, by specifying all portions of the
26                               Testimony that qualify as "Confidential;" or
27                        ii. designate the entirety of the Testimony at the deposition as
28                               "Confidential" (before the deposition is concluded) with the

                                        3     Case No. 8:18−cv−204 CJC (KESx)
                             STIPULATED PROTECTIVE ORDER
1                          right to identify more specific portions of the Testimony as to
2                          which protection is sought within 30 days following receipt
3                          of the deposition transcript. In circumstances where portions
4                          of the deposition Testimony are designated for protection, the
5                          transcript pages containing "Confidential" Information may
6                          be separately bound by the court reporter, who must affix to
7                          the top of each page the legend "Confidential," as instructed
8                          by the Designating Party.
9                c. For Information produced in some form other than Documents, and
10                  for any other tangible items, including, without limitation, compact
11                  discs or DVDs, the Designating Party must affix in a prominent
12                  place on the exterior of the container or containers in which the
13                  Information or item is stored the legend "Confidential."
14               d. If only portions of the Information or item warrant protection, the
15                  Designating Party, to the extent practicable, shall identify the
16                  "Confidential" portions.
17         5.    The inadvertent production by any of the undersigned Parties or non-
18   Parties to the Proceedings of any Document, Testimony or Information during
19   discovery in this Proceeding without a "Confidential" designation, shall be without
20   prejudice to any claim that such item is "Confidential" and such Party shall not be
21   held to have waived any rights by such inadvertent production. In the event, that
22   any Document, Testimony or Information that is subject to a "Confidential"
23   designation is inadvertently produced without such designation, the Party that
24   inadvertently produced the document shall give written notice of such inadvertent
25   production within twenty (20) days of discovery of the inadvertent production,
26   together with a further copy of the subject Document, Testimony or Information
27   designated as "Confidential" (the "Inadvertent Production Notice"). Upon receipt of
28   such Inadvertent Production Notice, the Party that received the inadvertently

                                     4     Case No. 8:18−cv−204 CJC (KESx)
                          STIPULATED PROTECTIVE ORDER
1    produced Document, Testimony or Information shall promptly destroy the
2    inadvertently produced Document, Testimony or Information and all copies thereof,
3    or, at the expense of the producing Party, return such together with all copies of such
4    Document, Testimony or Information to counsel for the producing Party and shall
5    retain only the "Confidential" designated Materials. Should the receiving Party
6    choose to destroy such inadvertently produced Document, Testimony or
7    Information, the receiving Party shall notify the producing Party in writing of such
8    destruction within ten (10) days of receipt of written notice of the inadvertent
9    production. This provision is not intended to apply to any inadvertent production of
10   any Information protected by attorney-client or work product privileges. In the
11   event, that this provision conflicts with any applicable law regarding waiver of
12   confidentiality through the inadvertent production of Documents, Testimony or
13   Information, such law shall govern.
14         6.     In the event that counsel for a Party receiving Documents, Testimony
15   or Information in discovery designated as "Confidential" objects to such designation
16   with respect to any, or all, of such items, said counsel shall advise counsel for the
17   Designating Party, in writing, of such objections, the specific Documents, Testimony
18   or Information to which each objection pertains, and the specific reasons and support
19   for such objections (the "Designation Objections"). Counsel for the Designating
20   Party shall have thirty (30) days from receipt of the written Designation Objections
21   to either (a) agree in writing to de-designate Documents, Testimony or Information
22   pursuant to any or all of the Designation Objections and/or (b) file a motion with the
23   Court seeking to uphold any or all designations on Documents, Testimony or
24   Information addressed by the Designation Objections (the "Designation Motion").
25   Pending a resolution of the Designation Motion by the Court, any, and all existing
26   designations on the Documents, Testimony or Information at issue in such Motion
27   shall remain in place.     The Designating Party shall have the burden on any
28   Designation Motion of establishing the applicability of its "Confidential"

                                      5     Case No. 8:18−cv−204 CJC (KESx)
                           STIPULATED PROTECTIVE ORDER
1    designation. In the event, that the Designation Objections are neither timely agreed
2    to nor timely addressed in the Designation Motion, then such Documents, Testimony
3    or Information shall be de-designated in accordance with the Designation Objection
4    applicable to such material. Designation Motions shall either comply with L.R.
5    37-1, et seq. or Judge Scott’s online procedures for telephonic discovery
6    disputes.
7          7.    Access to and/or Disclosure of Confidential Materials designated as
8    "Confidential" shall be permitted only to the following persons:
9                a. the Court;
10               b. (1) Attorneys of record in the Proceedings and their affiliated
11                   attorneys, paralegals, clerical and secretarial staff employed by such
12                   attorneys who are actively involved in the Proceedings and are not
13                   employees of any Party. (2) In-house counsel to the undersigned
14                   Parties and the paralegal, clerical and secretarial staff employed by
15                   such counsel. Provided, however, that each non-lawyer given access
16                   to Confidential Materials shall be advised that such Materials are
17                   being Disclosed pursuant to, and are subject to, the terms of this
18                   Stipulation and Protective Order and that they may not be Disclosed
19                   other than pursuant to its terms;
20               c. those officers, directors, partners, members, employees and agents
21                   of all non-designating Parties that counsel for such Parties deems
22                   necessary to aid counsel in the prosecution and defense of this
23                   Proceeding; provided, however, that prior to the Disclosure of
24                   Confidential Materials to any such officer, director, partner,
25                   member, employee or agent, counsel for the Party making the
26                   Disclosure shall deliver a copy of this Stipulation and Protective
27                   Order to such person, shall explain that such person is bound to
28                   follow the terms of such Order, and shall secure the signature of

                                     6     Case No. 8:18−cv−204 CJC (KESx)
                          STIPULATED PROTECTIVE ORDER
1       such person on a statement in the form attached hereto as Exhibit
2       "A;"
3    d. court reporters in this Proceeding (whether at depositions, hearings,
4       or any other proceeding);
5    e. any deposition, trial or hearing witness in the Proceeding who
6       previously has had access to the Confidential Materials, or who is
7       currently or was previously an officer, director, partner, member,
8       employee or agent of an entity that has had access to the
9       Confidential Materials;
10   f. any deposition or non-trial hearing witness in the Proceeding who
11      previously did not have access to the Confidential Materials;
12      provided, however, that each such witness given access to
13      Confidential Materials shall be advised that such Materials are being
14      Disclosed pursuant to, and are subject to, the terms of this
15      Stipulation and Protective Order and that they may not be Disclosed
16      other than pursuant to its terms;
17   g. mock jury participants, provided, however, that prior to the
18      Disclosure of Confidential Materials to any such mock jury
19      participant, counsel for the Party making the Disclosure shall deliver
20      a copy of this Stipulation and Protective Order to such person, shall
21      explain that such person is bound to follow the terms of such Order;
22      and shall secure the signature of such person on a statement in the
23      form attached hereto as Exhibit "A".
24   h. outside experts or expert consultants consulted by the undersigned
25      Parties or their counsel in connection with the Proceeding, whether
26      or not retained to testify at any oral hearing; provided, however, that
27      prior to the Disclosure of Confidential Materials to any such expert
28      or expert consultant, counsel for the Party making the Disclosure

                          7     Case No. 8:18−cv−204 CJC (KESx)
               STIPULATED PROTECTIVE ORDER
1                    shall deliver a copy of this Stipulation and Protective Order to such
2                    person, shall explain its terms to such person, and shall secure the
3                    signature of such person on a statement in the form attached hereto
4                    as Exhibit "A". It shall be the obligation of counsel, upon learning
5                    of any breach or threatened breach of this Stipulation and Protective
6                    Order by any such expert or expert consultant, to promptly notify
7                    counsel for the Designating Party of such breach or threatened
8                    breach; and
9                 i. any other person that the Designating Party agrees to in writing.
10         8.     Confidential Materials shall be used by the persons receiving them only
11   for the purposes of preparing for, conducting, participating in the conduct of, and/or
12   prosecuting and/or defending the Proceeding, and not for any business or other
13   purpose whatsoever.
14         9.     Any Party to the Proceeding (or other person subject to the terms of this
15   Stipulation and Protective Order) may ask the Court, after appropriate notice to the
16   other Parties to the Proceeding, to modify or grant relief from any provision of this
17   Stipulation and Protective Order.
18         10.    Entering in to, agreeing to, and/or complying with the terms of this
19   Stipulation and Protective Order shall not:
20                a. operate as an admission by any person that any particular Document,
21                   Testimony or Information marked "Confidential" contains or
22                   reflects trade secrets, proprietary, confidential or competitively
23                   sensitive business, commercial, financial or personal information;
24                   or
25                b. prejudice in any way the right of any Party (or any other person
26                   subject to the terms of this Stipulation and Protective Order):
27                        i. to seek a determination by the Court of whether any particular
28                           Confidential Material should be subject to protection as

                                       8     Case No. 8:18−cv−204 CJC (KESx)
                            STIPULATED PROTECTIVE ORDER
1                           "Confidential" under the terms of this Stipulation and
2                           Protective Order; or
3                        ii. to seek relief from the Court on appropriate notice to all other
4                           Parties to the Proceeding from any provision(s) of this
5                           Stipulation and Protective Order, either generally or as to any
6                           particular Document, Material or Information.
7          11.   Any Party to the Proceeding who has not executed this Stipulation and
8    Protective Order as of the time it is presented to the Court for signature may
9    thereafter become a Party to this Stipulation and Protective Order by its counsel's
10   signing and dating a copy thereof and filing the same with the Court, and serving
11   copies of such signed and dated copy upon the other Parties to this Stipulation and
12   Protective Order.
13         12.   Any Information that may be produced by a non-Party witness in
14   discovery in the Proceeding pursuant to subpoena or otherwise may be designated
15   by such non-Party as "Confidential" under the terms of this Stipulation and
16   Protective Order, and any such designation by a non-Party shall have the same force
17   and effect, and create the same duties and obligations, as if made by one of the
18   undersigned Parties hereto. Any such designation shall also function as a consent by
19   such producing Party to the authority of the Court in the Proceeding to resolve and
20   conclusively determine any motion or other application made by any person or Party
21   with respect to such designation, or any other matter otherwise arising under this
22   Stipulation and Protective Order.
23         13.   If any person subject to this Stipulation and Protective Order who has
24   custody of any Confidential Materials receives a subpoena or other process
25   ("Subpoena") from any government or other person or entity demanding production
26   of Confidential Materials, the recipient of the Subpoena shall promptly give notice
27   of the same by electronic mail transmission, followed by either express mail or
28   overnight delivery to counsel of record for the Designating Party, and shall furnish

                                      9     Case No. 8:18−cv−204 CJC (KESx)
                           STIPULATED PROTECTIVE ORDER
1    such counsel with a copy of the Subpoena. Upon receipt of this notice, the
2    Designating Party may, in its sole discretion and at its own cost, move to quash or
3    limit the Subpoena, otherwise oppose production of the Confidential Materials,
4    and/or seek to obtain confidential treatment of such Confidential Materials from the
5    subpoenaing person or entity to the fullest extent available under law. The recipient
6    of the Subpoena may not produce any Documents, Testimony or Information
7    pursuant to the Subpoena prior to the date specified for production on the Subpoena.
8          14.    Nothing in this Stipulation and Protective Order shall be construed to
9    preclude either Party from asserting in good faith that certain Confidential Materials
10   require additional protection. The Parties shall meet and confer to agree upon the
11   terms of such additional protection.
12         15.    If, after execution of this Stipulation and Protective Order, any
13   Confidential Materials submitted by a Designating Party under the terms of this
14   Stipulation and Protective Order is Disclosed by a non-Designating Party to any
15   person other than in the manner authorized by this Stipulation and Protective Order,
16   the non-Designating Party responsible for the Disclosure shall bring all pertinent
17   facts relating to the Disclosure of such Confidential Materials to the immediate
18   attention of the Designating Party.
19         16.    This Stipulation and Protective Order is entered in to without prejudice
20   to the right of any Party to knowingly waive the applicability of this Stipulation and
21   Protective Order to any Confidential Materials designated by that Party. If the
22   Designating Party uses Confidential Materials in a non-Confidential manner, then
23   the Designating Party shall advise that the designation no longer applies.
24         17.    Where any Confidential Materials, or Information derived from
25   Confidential Materials, is included in any motion or other proceeding, the party shall
26   follow the rules applicable to the Court and venue of the proceeding. See L.R. 79-
27   5.
28   ///

                                      10    Case No. 8:18−cv−204 CJC (KESx)
                           STIPULATED PROTECTIVE ORDER
1             18.   The Parties shall meet and confer regarding the procedures for use of
2    Confidential Materials at trial and shall move the Court for entry of an appropriate
3    order.
4             19.   Nothing in this Stipulation and Protective Order shall affect the
5    admissibility into evidence of Confidential Materials or abridge the rights of any
6    person to seek judicial review or to pursue other appropriate judicial action with
7    respect to any ruling made by the Court concerning the issue of the status of
8    Protected Material.
9             20.   This Stipulation and Protective Order shall continue to be binding after
10   the conclusion of this Proceeding and all subsequent proceedings arising from this
11   Proceeding, except that a Party may seek the written permission of the Designating
12   Party or may move the Court for relief from the provisions of this Stipulation and
13   Protective Order. To the extent permitted by law, the Court shall retain jurisdiction
14   to enforce, modify, or reconsider this Stipulation and Protective Order, even after
15   the Proceeding is terminated.
16            21.   Within ninety (90) days after the conclusion of this case, counsel for
17   the Party who has received Confidential Materials shall either: (a) return to the
18   Designating Party the Confidential Materials, including any Document which any
19   such Party disclosed to any Qualified Person, or (b) securely destroy the Confidential
20   Materials, including any Documents which any such Party disclosed to any Qualified
21   Person, and certify in writing such destruction to the Designating Party.
22            22.   Nothing in this Protective Order shall limit any Party’s right to disclose
23   to any person, or use for any purpose, its own information and Documents.
24            23.   After this Stipulation and Protective Order has been signed by counsel
25   for all Parties, it shall be presented to the Court for entry. Counsel agree to be bound
26   by the terms set forth herein with regard to any Confidential Materials that have been
27   produced before the Court signs this Stipulation and Protective Order.
28   ///

                                        11    Case No. 8:18−cv−204 CJC (KESx)
                             STIPULATED PROTECTIVE ORDER
1          24.    The Parties and all signatories to the Certification, attached hereto as
2    Exhibit "A," agree to be bound by this Stipulation and Protective Order pending its
3    approval and entry by the Court. In the event, that the Court modifies this Stipulation
4    and Protective Order, or in the event, that the Court enters a different Protective
5    Order, the Parties agree to be bound by this Stipulation and Protective Order until,
6    such time as the Court may enter such a different Order. It is the Parties' intent to be
7    bound by the terms of this Stipulation and Protective Order pending its entry so, as
8    to allow for immediate production of Confidential Materials under the terms herein.
9          This Stipulation and Protective Order may be executed in counterparts.
10
11   DATED: November 15, 2018                LAW OFFICES OF ROBERT B.
12                                           MOBASSERI, P.C.
13
14                                           By:    /s/ David Cooper
                                                    Barbara Rohr
15                                                  Robert Mobasseri
                                                    David Cooper
16                                                  Attorneys for Plaintiff
                                                    FRANK TERRANOVA
17
18   DATED: November 15, 2018                BOWMAN AND BROOKE LLP
19
20                                           By:    /s/ Patrick J. Raue
                                                    Brian Takahashi
21                                                  Autumn Lewis
                                                    Michael J. Hurvitz
22                                                  Patrick J. Raue
                                                    Attorneys for Defendants JAGUAR
23                                                  LAND ROVER NORTH AMERICA,
                                                    LLC and PENEGON NEWPORT
24                                                  BEACH, INC. dba JAGUAR LAND
                                                    ROVER NEWPORT BEACH
25
     IT IS SO ORDERED.
26
     DATED: November 19, 2018
27                                           ____________________________
                                             HON. KAREN E. SCOTT
28                                           UNITED STATES MAGISTRATE JUDGE

                                      12    Case No. 8:18−cv−204 CJC (KESx)
                           STIPULATED PROTECTIVE ORDER
1                                        EXHIBIT A
2       CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS
3          I hereby acknowledge that I, __________________________________
4    [NAME], __________________________________________ [POSITION AND
5    EMPLOYER], am about to receive Confidential Materials supplied in connection
6    with the Proceeding, Frank J Terranova v. Jaguar Land Rover North America, LLC,
7    et. al., United States District Court – Central District, Case No. 8:18−cv−204 CJC
8    (KESx). I certify that I understand that the Confidential Materials are provided to
9    me subject to the terms and restrictions of the Stipulation and Protective Order filed
10   in this Proceeding. I have been given a copy of the Stipulation and Protective Order;
11   I have read it, and I agree to be bound by its terms.
12         I understand that Confidential Materials, as defined in the Stipulation and
13   Protective Order, including any notes or other records that may be made regarding
14   any such materials, shall not be Disclosed to anyone except as expressly permitted
15   by the Stipulation and Protective Order. I will not copy or use, except solely for the
16   purposes of this Proceeding, any Confidential Materials obtained pursuant to this
17   Protective Order, except as provided therein or otherwise ordered by the Court in the
18   Proceeding. I further understand that I am to retain all copies of all Confidential
19   Materials provided to me in the Proceeding in a secure manner, and that all copies
20   of such Materials are to remain in my personal custody until termination of my
21   participation in this Proceeding, whereupon the copies of such Materials will be
22   returned to counsel who provided me with such Materials.
23         I declare under penalty of perjury, under the laws of the State of California,
24   that the foregoing is true and correct. Executed this ______ day of ________, 2018,
25   at ______________.
26   DATED: _________________                      BY:___________________________
27
28

                                      13    Case No. 8:18−cv−204 CJC (KESx)
                           STIPULATED PROTECTIVE ORDER
